Testimony introduced to impeach the credit of a witness, to be competent must be founded upon the witness's reputation for truth. General reputation affecting his character in other ways than for truth is not sufficient, and a belief in the want of veracity of the witness, founded on personal dealings with him, is not a belief derived from reputation, and is not admissible evidence to impeach his credit. The testimony admitted to impeach the witness was not competent for that purpose. State v. Howard,9 N.H. 485; Chase v. Blodgett, 10 N.H. 22; Hoitt v. Moulton, 21 N.H. 586,591, 592; Kelley v. Proctor, 41 N.H. 139.
Award set aside.
FOSTER, J., did not sit: the others concurred. *Page 397